DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1, 3-11, and 13-21 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 07/01/2022, with respect to the rejection(s) of claims 1-20 has been fully considered and the results as followings:
On pages 9-10 of Applicant’s remarks, Applicant argues that the combination of Aebersold and O’Connor does not teach the limitations of  "a compensator circuit electrically coupled with the sensor, the compensator circuit comprising a summing circuit and an amplification circuit operable to amplify a sensor output of the sensor as an amplified sensor signal" and a controller operable to "output the compensation offset signal to the compensator circuit to produce a compensated sensor signal as an adjustment to the sensor signal, wherein the summing circuit is operable to sum the amplified sensor signal with the compensation offset signal to produce the compensated sensor signal" because 

The signal received at the difference module 118 of O'Connor is not the amplified sensor signal; rather, it is a modulated output of the switched amplifier 108 that: "switches the pre-amplified detector output signal and a reference voltage signal 125 between first and second gains.
Examiner respectfully disagrees with Applicant because as discussed in the Non-Final rejection mailed on 03/02/2022, the rejection relied upon O’Connor to disclose the signal detected by the photo detector 104 is pre-amplified by the pre-amplified 106 to provide the amplified detector output signal to the switching amplifier 108 wherein the switching amplifier receives the amplified detector output signal (FIG. 3 the input 224) to generate the amplified output signal via the difference amplifier 316 (FIG. 3). Therefore, the signal output 314 is an amplified signal via the difference amplifier 316.

The output of the difference module 118 of O'Connor isn't monitored by the detector 116 of O'Connor; rather, the detector 116 of O'Connor receives an integrated difference between the synchronously detected signal and the adjustable offset voltage 112. (O'Connor; col. 6, lines 18-22; FIG. 1).

Examiner respectfully disagrees with Applicant because as discussed in the Non-Final rejection mailed on 03/02/2022, the rejection relied upon O’Connor to disclose the signal output 314 and the adjustable offset voltage 112 are inputted into a circuit, comprising the difference module 118 and the integrator 114, operable as the summing circuit to generate an output signal being monitored by the detector 116. Therefore, O’Connor reads on the limitations of a summing circuit (O’Connor: FIG. 4 the integrator 114/the circuit 120) operable to sum the amplified sensor signal (O’Connor: FIG. 3 the input signal 314) with the compensation offset signal (O’Connor: FIG. 3 the adjustable offset voltage 112) to produce the compensated sensor signal (O’Connor: FIG. 4 the output from the integrator 408).

As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 9, 11, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aebersold et al. (Aebersold – US 2011/0255091 A1) in view of O’Connor et al. (O’Connor – US 6,455,839 B1).

As to claim 1, Aebersold discloses a detector device comprising:
a light source (Aebersold: FIG. 1 the radiation source 120) disposed within a chamber (Aebersold: Abstract, [0007]-[0008], [0045], [0047], FIG. 1 the chamber 110: The measuring chamber 110 contains a light source 120 implemented as a photodiode to which control pulses are applied via a control line 170a which cause it to emit pulsed illuminating light 120a. Additionally present in the edge region of the measuring chamber 110 is a light detector 130 implemented as a photodiode which receives measuring light 130a which is incident on the light detector 130 after at least partial scattering of the illuminating light 120a by smoke particles);
a sensor (Aebersold: FIG. 1 the light detector 130) disposed within the chamber (Aebersold: Abstract, [0007]-[0008], [0045], [0047], FIG. 1 the chamber 110: The measuring chamber 110 contains a light source 120 implemented as a photodiode to which control pulses are applied via a control line 170a which cause it to emit pulsed illuminating light 120a. Additionally present in the edge region of the measuring chamber 110 is a light detector 130 implemented as a photodiode which receives measuring light 130a which is incident on the light detector 130 after at least partial scattering of the illuminating light 120a by smoke particles);
a controller (Aebersold: FIG. 1 the control device 150) operable to:
receive a sensor signal generated by the sensor (Aebersold: Abstract, [0007]-[0008], [0045]-[0047], FIG. 1 the control device 150: Connected downstream of the light detector 130 is an amplifier circuit 140 which converts photocurrent produced in the event of light being incident on the light detector 130 into a voltage signal which can be further processed by a control device 150 );
energize the light source (Aebersold: Abstract, [0045], [0049], and FIG. 1 the control line 170a: The measuring chamber 110 contains a light source 120 implemented as a photodiode to which control pulses are applied via a control line 170a which cause it to emit pulsed illuminating light 120a. Additionally present in the edge region of the measuring chamber 110 is a light detector 130 implemented as a photodiode which receives measuring light 130a which is incident on the light detector 130 after at least partial scattering of the illuminating light 120a by smoke particles);
monitor the compensated sensor signal with respect to an alarm limit (Aebersold: Abstract, [0045], [0047], [0049], and FIG. 1 the control line 170a); and
trigger an alarm event based on the compensated sensor signal exceeding the alarm limit (Aebersold: Abstract, [0045], [0047], [0049], and FIG. 1 the control line 170a: These two components are used to convert an analog output signal of the amplifier circuit 140 into a digital measured value 156a which can undergo further processing (not shown) and can initiate a fire alarm indication e.g. if a certain limit value is exceeded).

Aebersold does not explicitly disclose:
a compensator circuit electrically coupled with the sensor, the compensator circuit comprising a summing circuit and an amplification circuit operable to amplify a sensor output of the sensor as an amplified sensor signal; and
a controller operable to: 
determine a compensation factor to adjust the sensor signal;
generate a compensation offset signal based on the compensation factor;
output the compensation offset signal to the compensator circuit to produce a compensated sensor signal as an adjustment to the sensor signal, wherein the summing circuit is operable to sum the amplified sensor signal with the compensation offset signal to produce the compensated sensor signal.

However, it has been known in the art of detector to implement
a compensator circuit electrically coupled with the sensor, the compensator circuit comprising a summing circuit and an amplification circuit operable to amplify a sensor output of the sensor as an amplified sensor signal; and
a controller operable to: 
determine a compensation factor to adjust the sensor signal;
generate a compensation offset signal based on the compensation factor;
output the compensation offset signal to the compensator circuit to produce a compensated sensor signal as an adjustment to the sensor signal, wherein the summing circuit is operable to sum the amplified sensor signal with the compensation offset signal to produce the compensated sensor signal, as suggested by O’Connor, which discloses
a compensator circuit (O’Connor: FIG. 1 the adjustable offset voltage 112, the pre-amplifier 106, the switching amplifier 108, the difference module 118, and the integrator 114) electrically coupled with the sensor (O’Connor: FIG. 1 the photodetector 104), the compensator circuit (O’Connor: FIG. 1 the adjustable offset voltage 112, the pre-amplifier 106, the switching amplifier 108, the difference module 118, and the integrator 114) comprising a summing circuit (FIG. 4 the circuit 120 comprising the difference module 118 and the integrator 114) and an amplification circuit (FIG. 1 the pre-amplifier 106 and the switching amplifier 108,) operable to amplify a sensor output of the sensor as an amplified sensor signal (O’Connor: column 10 lines 6-52 and FIG. 3 the output signal 314); and
a controller (O’Connor: FIG. 1 the micro-controller 122) operable to: 
determine a compensation factor to adjust the sensor signal (O’Connor: column 5 lines 3-27, column 6 lines 6-17, FIG. 1, and FIG. 4: An adjustable predetermined offset voltage 112 can be arithmetically combined with the synchronously detected signal to reduce the difference between the output of the switched amplifier and the reference voltage 113 to provide a substantially zero average value when no obstacle is within the pinch zone. Therefore, even though some reflected light may be returned from the opposing members of the monitored opening, little or no signal will be present. As will be explained below, the adjustable offset voltage 112 may be determined during a calibration or initialization process prior to use or it may be determined on a periodic or as-needed basis);
generate a compensation offset signal based on the compensation factor (O’Connor: column 5 lines 3-27, column 6 lines 6-17, FIG. 1, and FIG. 4);
output the compensation offset signal to the compensator circuit to produce a compensated sensor signal as an adjustment to the sensor signal (O’Connor: column 5 lines 3-27, column 6 lines 6-17, FIG. 1, and FIG. 4), 
monitor the compensated sensor signal with respect to an alarm limit (O’Connor: Abstract, column 5 lines 3-27, column 6 lines 6-17, FIG. 1, and FIG. 4); and 
trigger an alarm event based on the compensated sensor signal exceeding the alarm limit (O’Connor: Abstract, column 4 lines 56 – column 5 lines 3-27, column 6 lines 6-17, FIG. 1, and FIG. 4: The averaged or integrated value is compared to a predetermined threshold value to determine the presence or absence of an obstacle within the pinch zone, and an appropriate indication can be generated)
wherein the summing circuit is operable to sum the amplified sensor signal with the compensation offset signal to produce the compensated sensor signal (O’Connor: column 6 lines 6-37, column 10 lines 53-column 11 lines 37, column 12 lines 25-39, FIG. 1 and FIG. 4: Averaging or integrating the switched amplifier output will remove the non-synchronous background signals from further processing so that they will not interfere with the detection of obstacles within the pinch zone. The output from the switching amplifier is integrated over a measurement period that may include one or more active and inactive phases. By allowing the measurement period to include multiple phases, spurious signals that are coincidentally correlated with the modulated light signal over only one or two activation periods can be removed and the number of false alarms reduced. The averaged or integrated value is compared to a predetermined threshold value to determine the presence or absence of an obstacle within the pinch zone, and an appropriate indication can be generated).
Therefore, in view of teachings by Aebersold and O’Connor, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the smoke detector of Aebersold to include a compensator circuit electrically coupled with the sensor, the compensator circuit comprising a summing circuit and an amplification circuit operable to amplify a sensor output of the sensor as an amplified sensor signal; and
a controller operable to: 
determine a compensation factor to adjust the sensor signal;
generate a compensation offset signal based on the compensation factor;
output the compensation offset signal to the compensator circuit to produce a compensated sensor signal as an adjustment to the sensor signal, monitor the compensated sensor signal with respect to an alarm limit; and 
trigger an alarm event based on the compensated sensor signal exceeding the alarm limit,
wherein the summing circuit is operable to sum the amplified sensor signal with the compensation offset signal to produce the compensated sensor signal, as suggested by O’Connor. The motivation for this is to implement a known alternative structure for accurately determining presence of smoke in a fire detector.

As to claim 3, Aebersold and O’Connor disclose the limitations of claim 1 further comprising the detector device of claim 1, wherein the summing circuit is an analog circuit (O’Connor: column 6 lines 6-37, column 10 lines 53-column 11 lines 37, column 12 lines 25-39, FIG. 1 and FIG. 4: Averaging or integrating the switched amplifier output will remove the non-synchronous background signals from further processing so that they will not interfere with the detection of obstacles within the pinch zone. The output from the switching amplifier is integrated over a measurement period that may include one or more active and inactive phases. By allowing the measurement period to include multiple phases, spurious signals that are coincidentally correlated with the modulated light signal over only one or two activation periods can be removed and the number of false alarms reduced. The averaged or integrated value is compared to a predetermined threshold value to determine the presence or absence of an obstacle within the pinch zone, and an appropriate indication can be generated) and the sensor is a photo detector sensor (Aebersold: [0045]-[0046] and FIG. 1 the light detector 130: Additionally present in the edge region of the measuring chamber 110 is a light detector 130 implemented as a photodiode which receives measuring light 130a which is incident on the light detector 130 after at least partial scattering of the illuminating light 120a by smoke particles. An optical barrier 111 prevents the illuminating light 120a from being directly incident on the light detector 130 and O’Connor: column 5 lines 28-48, column 9 lines 10-32, and FIG. 1 the photo-detector 104:  An object 101 reflects at least a portion of the incident light 103 and some portion of the reflected light signal 105 impinges upon a photo-detector 104. The photo-detector 104 generates a detector output signal 107 that is indicative of at least one characteristic of the reflected light signal 105. The photo-detector 104 provides the detector output signal 107 to the input of preamplifier 106. The preamplifier 106 amplifies the detector output signal 107 and provides the amplified detector output signal to the switched amplifier 108).

As to claim 4, Aebersold and O’Connor disclose the limitations of claim 3 further comprising the detector device of claim 3, further comprising:
an analog-to-digital converter (Aebersold: FIG. 1 the sample and hold circuit 152 and an analog to digital converter 156) operable to sample and quantize the compensated sensor signal as a digital value (Aebersold: [0047]-[0048]: These two components are used to convert an analog output signal of the amplifier circuit 140 into a digital measured value 156a which can undergo further processing (not shown) and can initiate a fire alarm indication e.g. if a certain limit value is exceeded, [0051], and FIG. 1: the sample and hold circuit is operated as a track & hold circuit 152. As already stated above in the general description of the invention, with a track & hold circuit the entire network of the analog-to-digital converter remains switched in for a longer period. According to the exemplary embodiment presented here, the track & hold circuit is switched in immediately the output signal of the amplifier circuit 140 begins to rise and is switched out again when the maximum level of the output signal of the amplifier circuit 140 is reached); and
a digital-to-analog converter operable to convert the compensation offset signal from a digital signal to an analog signal (O’Connor: Abstract, column 4 lines 56 – column 5 lines 3-27, column 6 lines 6-17, FIG. 1, and FIG. 4: The averaged or integrated value is compared to a predetermined threshold value to determine the presence or absence of an obstacle within the pinch zone, and an appropriate indication can be generated) prior to summing at the summing circuit (O’Connor: Abstract, column 4 lines 56 – column 5 lines 3-27, column 6 lines 6-17, column 10 lines 53-64, FIG. 1, and FIG. 4: FIG. 4 illustrates one embodiment of the difference module 118 and the integrator 114 that are suitable to use with the obstacle detection system. In the illustrative embodiment, difference module 118 and integrator 114 are combined into a circuit 120 comprising op-amp 406, capacitor 402, resistor 404, and offset voltage source 126. Thus, the signal present on the output line 408 will result from the integration of the current that flows through resistor 404 as a result of the difference between the voltage of the input signal on line 314 and the adjustable offset voltage 416 which is applied to the non-inverting terminal of op amp 406).

As to claim 5, Aebersold and O’Connor disclose the limitations of claim 4 further comprising the detector device of claim 4, wherein the sensor signal received at the controller is the amplified sensor signal as sampled and quantized through the analog-to-digital converter (Aebersold: [0047]-[0048]: These two components are used to convert an analog output signal of the amplifier circuit 140 into a digital measured value 156a which can undergo further processing (not shown) and can initiate a fire alarm indication e.g. if a certain limit value is exceeded, [0051], and FIG. 1: the sample and hold circuit is operated as a track & hold circuit 152. As already stated above in the general description of the invention, with a track & hold circuit the entire network of the analog-to-digital converter remains switched in for a longer period. According to the exemplary embodiment presented here, the track & hold circuit is switched in immediately the output signal of the amplifier circuit 140 begins to rise and is switched out again when the maximum level of the output signal of the amplifier circuit 140 is reached) when the compensation offset signal has a zero offset value (O’Connor: Abstract, column 4 lines 56 – column 5 lines 3-27, column 6 lines 6-17, FIG. 1, and FIG. 4: An adjustable predetermined offset voltage 112 can be arithmetically combined with the synchronously detected signal to reduce the difference between the output of the switched amplifier and the reference voltage 113 to provide a substantially zero average value when no obstacle is within the pinch zone. Therefore, even though some reflected light may be returned from the opposing members of the monitored opening, little or no signal will be present. As will be explained below, the adjustable offset voltage 112 may be determined during a calibration or initialization process prior to use or it may be determined on a periodic or as-needed basis).

As to claim 9, Aebersold and O’Connor disclose the limitations of claim 1 further comprising the detector device of claim 1, wherein the controller is further operable to:
monitor a temperature sensor to determine a current temperature value (Aebersold: Abstract, [0019], [0050], [0076], and FIG. 1 the internal temperature measuring diode 158 and the external temperature sensor 168 and O’Connor: column 8 lines 22-67 and FIG. 6); and
determine the compensation factor based on the current temperature value and a temperature to compensation offset mapping (Aebersold: Abstract, [0019], [0050], [0076], and FIG. 1 the internal temperature measuring diode 158 and the external temperature sensor 168: By measuring the corresponding temperature with the internal temperature measuring diode 158 and/or with the external temperature sensor 168, this temperature effect can also be compensated by suitable adjustment of the hold timepoint and therefore contribute to reliable smoke detection and O’Connor: column 8 lines 22-67 and FIG. 6: if there is a significant amount of background energy the temperature induced change in the illumination signal can be confused with that arising from an obstacle. In one embodiment, a temperature compensation module 510 can maintain a constant drive level to the LED's in response to signals 512 from a temperature sensor (not shown)).

As to claim 11, Aebersold and O’Connor discloses all the method of operating a detector device limitations as claimed that mirrors the detector device limitations in claim 1; thus, claim 11 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a method of operating a detector device, the method comprising:
receiving, at a controller of the detector device (Aebersold: FIG. 1 the control device 150), a sensor signal generated by a sensor (Aebersold: FIG. 1 the light detector 130) in a chamber of the detector device (Aebersold: Abstract, [0007]-[0008], [0045]-[0047], FIG. 1 the chamber 110: The measuring chamber 110 contains a light source 120 implemented as a photodiode to which control pulses are applied via a control line 170a which cause it to emit pulsed illuminating light 120a. Additionally present in the edge region of the measuring chamber 110 is a light detector 130 implemented as a photodiode which receives measuring light 130a which is incident on the light detector 130 after at least partial scattering of the illuminating light 120a by smoke particles), wherein a light source (Aebersold: FIG. 1 the radiation source 120) is disposed within the chamber (Aebersold: Abstract, [0007]-[0008], [0045], [0047], FIG. 1 the chamber 110: The measuring chamber 110 contains a light source 120 implemented as a photodiode to which control pulses are applied via a control line 170a which cause it to emit pulsed illuminating light 120a. Additionally present in the edge region of the measuring chamber 110 is a light detector 130 implemented as a photodiode which receives measuring light 130a which is incident on the light detector 130 after at least partial scattering of the illuminating light 120a by smoke particles) along with the sensor (Aebersold: Abstract, [0007]-[0008], [0045], [0047], FIG. 1 the chamber 110: The measuring chamber 110 contains a light source 120 implemented as a photodiode to which control pulses are applied via a control line 170a which cause it to emit pulsed illuminating light 120a. Additionally present in the edge region of the measuring chamber 110 is a light detector 130 implemented as a photodiode which receives measuring light 130a which is incident on the light detector 130 after at least partial scattering of the illuminating light 120a by smoke particles), and the detector device comprises a compensator circuit (O’Connor: FIG. 1 the adjustable offset voltage 112, the pre-amplifier 106, the switching amplifier 108, the difference module 118, and the integrator 114) comprising a summing circuit (O’Connor: FIG. 4 the circuit 120 comprising the difference module 118 and the integrator 114) and an amplification circuit (O’Connor: FIG. 1 the pre-amplifier 106 and the switching amplifier 108) operable to amplify a sensor output of the sensor as an amplified sensor signal (O’Connor: column 10 lines 6-52 and FIG. 3 the output signal 314);
determining a compensation factor to adjust the sensor signal (O’Connor: column 5 lines 3-27, column 6 lines 6-17, FIG. 1, and FIG. 4: An adjustable predetermined offset voltage 112 can be arithmetically combined with the synchronously detected signal to reduce the difference between the output of the switched amplifier and the reference voltage 113 to provide a substantially zero average value when no obstacle is within the pinch zone. Therefore, even though some reflected light may be returned from the opposing members of the monitored opening, little or no signal will be present. As will be explained below, the adjustable offset voltage 112 may be determined during a calibration or initialization process prior to use or it may be determined on a periodic or as-needed basis);
generating a compensation offset signal based on the compensation factor (O’Connor: column 5 lines 3-27, column 6 lines 6-17, FIG. 1, and FIG. 4);
outputting the compensation offset signal to the compensator circuit to produce a compensated sensor signal as an adjustment to the sensor signal (O’Connor: column 5 lines 3-27, column 6 lines 6-17, FIG. 1, and FIG. 4), wherein the summing circuit is operable to sum the amplified sensor signal with the compensation offset signal to produce the compensated sensor signal (O’Connor: column 6 lines 6-37, column 10 lines 53-column 11 lines 37, column 12 lines 25-39, FIG. 1 and FIG. 4: Averaging or integrating the switched amplifier output will remove the non-synchronous background signals from further processing so that they will not interfere with the detection of obstacles within the pinch zone. The output from the switching amplifier is integrated over a measurement period that may include one or more active and inactive phases. By allowing the measurement period to include multiple phases, spurious signals that are coincidentally correlated with the modulated light signal over only one or two activation periods can be removed and the number of false alarms reduced. The averaged or integrated value is compared to a predetermined threshold value to determine the presence or absence of an obstacle within the pinch zone, and an appropriate indication can be generated);
energizing the light source (Aebersold: Abstract, [0045], [0049], and FIG. 1 the control line 170a: The measuring chamber 110 contains a light source 120 implemented as a photodiode to which control pulses are applied via a control line 170a which cause it to emit pulsed illuminating light 120a. Additionally present in the edge region of the measuring chamber 110 is a light detector 130 implemented as a photodiode which receives measuring light 130a which is incident on the light detector 130 after at least partial scattering of the illuminating light 120a by smoke particles) and monitoring the compensated sensor signal with respect to an alarm limit (Aebersold: Abstract, [0045], [0047], [0049], and FIG. 1 the control line 170a  and O’Connor: Abstract, column 5 lines 3-27, column 6 lines 6-17, FIG. 1, and FIG. 4); and
triggering an alarm event based on the compensated sensor signal exceeding the alarm limit (Aebersold: Abstract, [0045], [0047], [0049], and FIG. 1 the control line 170a: These two components are used to convert an analog output signal of the amplifier circuit 140 into a digital measured value 156a which can undergo further processing (not shown) and can initiate a fire alarm indication e.g. if a certain limit value is exceeded and O’Connor: Abstract, column 4 lines 56 – column 5 lines 3-27, column 6 lines 6-17, FIG. 1, and FIG. 4: The averaged or integrated value is compared to a predetermined threshold value to determine the presence or absence of an obstacle within the pinch zone, and an appropriate indication can be generated).

As to claim 13, Aebersold and O’Connor disclose the limitations of claim 11 further comprising the method of claim 11, wherein the summing circuit is an analog circuit (O’Connor: column 6 lines 6-37, column 10 lines 53-column 11 lines 37, column 12 lines 25-39, FIG. 1 and FIG. 4: Averaging or integrating the switched amplifier output will remove the non-synchronous background signals from further processing so that they will not interfere with the detection of obstacles within the pinch zone. The output from the switching amplifier is integrated over a measurement period that may include one or more active and inactive phases. By allowing the measurement period to include multiple phases, spurious signals that are coincidentally correlated with the modulated light signal over only one or two activation periods can be removed and the number of false alarms reduced. The averaged or integrated value is compared to a predetermined threshold value to determine the presence or absence of an obstacle within the pinch zone, and an appropriate indication can be generated), the sensor is a photo detector (Aebersold: [0045]-[0046] and FIG. 1 the light detector 130: Additionally present in the edge region of the measuring chamber 110 is a light detector 130 implemented as a photodiode which receives measuring light 130a which is incident on the light detector 130 after at least partial scattering of the illuminating light 120a by smoke particles. An optical barrier 111 prevents the illuminating light 120a from being directly incident on the light detector 130 and O’Connor: column 5 lines 28-48, column 9 lines 10-32, and FIG. 1 the photo-detector 104:  An object 101 reflects at least a portion of the incident light 103 and some portion of the reflected light signal 105 impinges upon a photo-detector 104. The photo-detector 104 generates a detector output signal 107 that is indicative of at least one characteristic of the reflected light signal 105. The photo-detector 104 provides the detector output signal 107 to the input of preamplifier 106. The preamplifier 106 amplifies the detector output signal 107 and provides the amplified detector output signal to the switched amplifier 108, and the compensator circuit is external to the controller (O’Connor: Abstract, column 4 lines 56 – column 5 lines 3-27, column 6 lines 6-17, FIG. 1, and FIG. 4: An adjustable predetermined offset voltage 112 can be arithmetically combined with the synchronously detected signal to reduce the difference between the output of the switched amplifier and the reference voltage 113 to provide a substantially zero average value when no obstacle is within the pinch zone. Therefore, even though some reflected light may be returned from the opposing members of the monitored opening, little or no signal will be present. As will be explained below, the adjustable offset voltage 112 may be determined during a calibration or initialization process prior to use or it may be determined on a periodic or as-needed basis).

As to claim 14, Aebersold and O’Connor disclose the limitations of claim 13 further comprising the method of claim 13, further comprising:
sampling and quantizing, by an analog-to-digital converter (Aebersold: FIG. 1 the sample and hold circuit 152 and an analog to digital converter 156), the compensated sensor signal as a digital value (Aebersold: [0047]-[0048]: These two components are used to convert an analog output signal of the amplifier circuit 140 into a digital measured value 156a which can undergo further processing (not shown) and can initiate a fire alarm indication e.g. if a certain limit value is exceeded, [0051], and FIG. 1: the sample and hold circuit is operated as a track & hold circuit 152. As already stated above in the general description of the invention, with a track & hold circuit the entire network of the analog-to-digital converter remains switched in for a longer period. According to the exemplary embodiment presented here, the track & hold circuit is switched in immediately the output signal of the amplifier circuit 140 begins to rise and is switched out again when the maximum level of the output signal of the amplifier circuit 140 is reached); and
converting, by a digital-to-analog converter, the compensation offset signal from a digital signal to an analog signal (O’Connor: Abstract, column 4 lines 56 – column 5 lines 3-27, column 6 lines 6-17, FIG. 1, and FIG. 4: The averaged or integrated value is compared to a predetermined threshold value to determine the presence or absence of an obstacle within the pinch zone, and an appropriate indication can be generated) prior to summing at the summing circuit (O’Connor: Abstract, column 4 lines 56 – column 5 lines 3-27, column 6 lines 6-17, column 10 lines 53-64, FIG. 1, and FIG. 4: FIG. 4 illustrates one embodiment of the difference module 118 and the integrator 114 that are suitable to use with the obstacle detection system. In the illustrative embodiment, difference module 118 and integrator 114 are combined into a circuit 120 comprising op-amp 406, capacitor 402, resistor 404, and offset voltage source 126. Thus, the signal present on the output line 408 will result from the integration of the current that flows through resistor 404 as a result of the difference between the voltage of the input signal on line 314 and the adjustable offset voltage 416 which is applied to the non-inverting terminal of op amp 406).

As to claim 15, Aebersold and O’Connor disclose the limitations of claim 14 further comprising the method of claim 14, wherein the sensor signal received at the controller is the amplified sensor signal as sampled and quantized through the analog-to- digital converter (Aebersold: [0047]-[0048]: These two components are used to convert an analog output signal of the amplifier circuit 140 into a digital measured value 156a which can undergo further processing (not shown) and can initiate a fire alarm indication e.g. if a certain limit value is exceeded, [0051], and FIG. 1: the sample and hold circuit is operated as a track & hold circuit 152. As already stated above in the general description of the invention, with a track & hold circuit the entire network of the analog-to-digital converter remains switched in for a longer period. According to the exemplary embodiment presented here, the track & hold circuit is switched in immediately the output signal of the amplifier circuit 140 begins to rise and is switched out again when the maximum level of the output signal of the amplifier circuit 140 is reached) when the compensation offset signal has a zero offset value (O’Connor: Abstract, column 4 lines 56 – column 5 lines 3-27, column 6 lines 6-17, FIG. 1, and FIG. 4: An adjustable predetermined offset voltage 112 can be arithmetically combined with the synchronously detected signal to reduce the difference between the output of the switched amplifier and the reference voltage 113 to provide a substantially zero average value when no obstacle is within the pinch zone. Therefore, even though some reflected light may be returned from the opposing members of the monitored opening, little or no signal will be present. As will be explained below, the adjustable offset voltage 112 may be determined during a calibration or initialization process prior to use or it may be determined on a periodic or as-needed basis).

As to claim 19, Aebersold and O’Connor disclose the limitations of claim 11 further comprising the method of claim 11, further comprising:
monitoring a temperature sensor to determine a current temperature value (Aebersold: Abstract, [0019], [0050], [0076], and FIG. 1 the internal temperature measuring diode 158 and the external temperature sensor 168 and O’Connor: column 8 lines 22-67 and FIG. 6); and
determining the compensation factor based on the current temperature value and a temperature to compensation offset mapping (Aebersold: Abstract, [0019], [0050], [0076], and FIG. 1 the internal temperature measuring diode 158 and the external temperature sensor 168: By measuring the corresponding temperature with the internal temperature measuring diode 158 and/or with the external temperature sensor 168, this temperature effect can also be compensated by suitable adjustment of the hold timepoint and therefore contribute to reliable smoke detection and O’Connor: column 8 lines 22-67 and FIG. 6: if there is a significant amount of background energy the temperature induced change in the illumination signal can be confused with that arising from an obstacle. In one embodiment, a temperature compensation module 510 can maintain a constant drive level to the LED's in response to signals 512 from a temperature sensor (not shown)).

Allowable Subject Matter
Claims 6-8, 10, 16-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not teach the combination of the limitations including wherein the controller is further operable to: de-energize the light source; determine one or more error sources of the sensor signal with the light source deenergized; and determine the compensation factor as an adjustment needed to reach a target baseline value based on the one or more error sources, as presented in claims 6 and 16. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claims 6 and 16.

The prior art does not teach the combination of the limitations including wherein the controller is further operable to: determine whether the compensated sensor signal has increased above a baseline value; and increase the compensation offset signal until the compensated sensor signal is at or below the baseline value, as presented in claims 7 and 17. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claims 7 and 17.

The prior art does not teach the combination of the limitations including wherein the controller is further operable to: detect a hush request; increase the compensation offset signal until the compensated sensor signal is below the alarm limit responsive to the hush request; and reset the compensation offset signal after a predetermined period of time elapses from detection of the hush request, as presented in claims 8 and 18. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claims 8 and 18.

The prior art does not teach the combination of the limitations including wherein the controller is further operable to: track an average value of the compensated sensor signal over an extended time period; and decrease the compensation offset signal based on the average value until the compensated sensor signal is at or below a long-term target value, as presented in claims 10 and 20. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claims 10 and 20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 21 is allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a detector device comprising: a light source disposed within a chamber; a sensor disposed within the chamber; a compensator circuit electrically coupled with the sensor; and a controller operable to: receive a sensor signal generated by the sensor; determine a compensation factor to adjust the sensor signal; generate a compensation offset signal based on the compensation factor; output the compensation offset signal to the compensator circuit to produce a compensated sensor signal as an adjustment to the sensor signal; energize the light source; monitor the compensated sensor signal with respect to an alarm limit; trigger an alarm event based on the compensated sensor signal exceeding the alarm limit; de-energize the light source; determine one or more error sources of the sensor signal with the light source de- energized; and determine the compensation factor as an adjustment needed to reach a target baseline value based on the one or more error sources.

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Nagayama et al., US 2012/0149315 A1, discloses detector device, and amplification device, transmission device, and communication device using the detector device.
Gualtieri, US 2008/0024119 A1, discloses temperature compensated resonant transmission line sensor.
Terosky et al., US 6,677,823 B2, discloses gain compensation circuit using a variable offset voltage.
Murakami et al., US 2003/0006822 A1, discloses temperature-coefficient-generating circuit and temperature-compensating circuit using the same.
Matsumoto et al., US 6,188,340 B1, discloses sensor adjusting circuit.
Horne et al., US 2003/0233205 A1, discloses apparatus and method for compensated sensor output.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684